Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021, 9/28/2020 and 9/28/2020 have been considered by the examiner.  Please see attached PTO-1449.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Line 1 recites “Embodiments disclosed” is phrases that can be implied and not clear. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “similar”. The term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is indefinite.
Similar problem exists in claims 3, 5, 8, 10, 12, 15, 17 and 19.
All claims depend on rejected claims are rejected.
Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-7 are method claims. A claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing.  However, claims 1-7 fail to transform underlying subject matter to a different state or thing. Furthermore, the claims are not tied to another statutory class and can be performed without the use of a particular apparatus. For example, claim 1 recites “receiving a request from a user to upload a file to a server; extracting file information… responsive to determining…”, but in no way is it clear as to how this is accomplished (i.e., accomplished by a particular machine).  In order to make the method claim a statutory subject matter, a hardware component (i.e. a processor) must be explicitly provided in the body of the claim to execute the steps in the method claim. As such, they fail to fall within a statutory category.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suman (U.S. Pat. Pub. 2017/0193329) in view of Savage et al. (U.S. Pat. Pub. 2015/0127607).
	Referring to claim 1, Suman teaches a method for detecting similar files, comprising: 
accessing one or more existing file signatures for each of one or more existing files on the server (the database may be used to determine if a later image to be processed is a duplicate of one of the images for which the hash is stored in the database, see Suman, Para. 57); 
determining whether any of the one or more existing file signatures are similar to the file signature (The system may generate the one or more hashes using a hashing algorithm, see Suman, Para. 38. In step 304, the system may generate at least one hash of each image, see Suman, Para. 37. In step 306, the system may compare the hashes to determine whether, based on the images, the images are duplicates, see Suman, Para. 39. If a large enough percentage of the hashes for multiple images are similar, then those images may be duplicates, see Savage et al., Para. 40); 
responsive to determining that there is an existing file signature that is similar to the file signature (306 and 316, see Suman, FIG. 3. In step 316, the system may compute a root mean value using the sum of squares. In step 318, the system may determine whether the root mean value is within a range of values. The range of values may be based on a type of the images being compared, see Suman, Para. 50-51), accessing a first hash signature for the existing file (a range may be determined based on the range of root mean values for the sample images, see Suman, Para. 52) corresponding to the existing file signature (the database may be used to determine if a later image to be processed is a duplicate of one of the images for which the hash is stored in the database, see Suman, Para. 57) and generating a second hash signature for the file corresponding to the file signature (that have varying characteristics (e.g., scanned vs. photographs, different resolutions, different colors, different sizes, noisy images, skewed images, and the like) may be used to determine root mean values, see Suman, Para. 52); and 
responsive to determining that the first hash signature does not equal the second hash signature (If the root mean value is within the range of values, then the system may, in step 320, determine that the images being compared are duplicate images. If the root mean value is not within the range of values, then the system may determine that the images are not duplicates, see Suman, Para. 54), storing the file to the server (The system may be used for processing and storing those documents. To more efficiently store documents, the system may determine whether additional documents to be stored already exist in storage, and thereby avoid storing duplicate copies of documents. In addition to storing the documents, the system may also store a hash of each image that has been stored, see Suman, Para. 79).
However, Suman does not explicitly teach 
receiving a request from a user to upload a file to a server; 
extracting file information comprising at least a filename, a file size, and metadata from the file with an upload client; 
generating, by the server, a file signature for the file based on at least the filename, file size, and metadata.
Savage et al. teaches 
receiving a request from a user to upload a file to a server (receive and execute work tasks as directed by the platform, see Savage et al., Para. 28. The tasks or work items of an embodiment that are generated by the platform and assigned to the respective agents for execution include scanning, deleting, writing, and uploading, see Savage et al., Para. 45 a write task that involves locating one or more blobs of a file and copying the blobs from a first, location ( e.g., source device) to a second location (e.g., destination device), see Savage et al., Para. 78); 
extracting file information comprising at least a filename, a file size, and metadata from the file with an upload client (the file meta data ( e.g., file name, size, date, location, etc.) (mash), see Savage et al., Para. 38, metadata or through word indexes extracted from the document's contents, see Savage et al., Para. 140); 
generating, by the server, a file signature for the file based on at least the filename, file size, and metadata (a hash of the file meta data ( e.g., file name, size, date, location, etc.) (mash), see Savage et al., Para. 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Suman, to have receiving a request from a user to upload a file to a server; extracting file information comprising at least a filename, a file size, and metadata from the file with an upload client; generating, by the server, a file signature for the file based on at least the filename, file size, and metadata, as taught by Savage et al., to have higher levels of security (Savage et al., Para. 4).
	As to claim 3, Suman teaches choosing a first existing file signature; comparing the first existing file signature to the file signature that was generated for the file; and determining whether the file signature is similar, identical, or within a predetermined deviation from the first existing file signature (the threshold similarity level to determine duplicate images may be different than if the system is comparing images of scanned documents. The threshold may be, for example, 90% similarity between different hashes, 92.5% similarity between different hashes, 95% similarity between different hashes, 98.5% similarity between different hashes, 100% similarity between different hashes, or another percentage similarity between different hashes, see Suman, Para. 41, identical, see Suman, Para. 46).	Referring to claim 8, Suman teaches a system, comprising: a processor (processor, see Suman, Para. 29); and a memory (memory, see Suman, Para. 130) having instructions stored thereon, which, when executed by the processor, performs an operation for detecting similar files, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.
Claim 10 is rejected under the same rationale as stated in the claim 3 rejection.
	Referring to claim 15, Suman teaches a non-transitory computer readable medium (memory, see Suman, Para. 130) having instructions stored thereon, which, when executed by a processor, cause the processor to perform a method of detecting similar files, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 17 is rejected under the same rationale as stated in the claim 3 rejection.

Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suman (U.S. Pat. Pub. 2017/0193329) in view of Savage et al. (U.S. Pat. Pub. 2015/0127607) as applied to claims 1, 3, 8, 10, 15 and 17 above, and in further view of Botti et al. (U.S. Pat. Pub. 2001/0037454) from IDS.
	As to claim 2, Suman as modified does not explicitly teach communicating with a database hosting an account corresponding to the user; and accessing the one or more existing file signatures associated with the account of the user.
	Botti et al. teaches communicating with a database hosting an account corresponding to the user (The signature along with a user-provided file name and user-selected keywords are uploaded to the provider's site and stored in a registration database maintained by the service provider under an account established for the particular user, see Botti et al., Para. 7); and accessing the one or more existing file signatures associated with the account of the user (The retrieved database record shows the file signature and, see Botti et al., Para. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Suman as modified, to have communicating with a database hosting an account corresponding to the user; and accessing the one or more existing file signatures associated with the account of the user, as taught by Botti et al., to enhance availability, robustness, ease of operation, and stability of the Authentidate service, and promote widespread dissemination of the products and services of the system while also reducing costs and complexity of implementing the system (Botti et al., Para. 53).
	As to claim 4, Suman as modified does not explicitly teach communicating with a database hosting an account corresponding to the user; accessing the first hash signature associated with the account of the user; transmitting the first hash signature to the upload client; and generating the second hash signature for the file corresponding to the file signature with the upload client.
Botti et al. teaches communicating with a database hosting an account corresponding to the user (The signature along with a user-provided file name and user-selected keywords are uploaded to the provider's site and stored in a registration database maintained by the service provider under an account established for the particular user, see Botti et al., Para. 7); accessing the first hash signature associated with the account of the user (The retrieved database record shows the file signature and, see Botti et al., Para. 8); transmitting the first hash signature to the upload client (The retrieved database record shows the file signature and, see Botti et al., Para. 8); and generating the second hash signature for the file corresponding to the file signature with the upload client (comparison between the regenerated signature and the retrieved registered signature is made to determine whether the signature of the digital file in question matches that of the originally registered file, see Botti et al., Para. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Suman as modified, to have communicating with a database hosting an account corresponding to the user; accessing the first hash signature associated with the account of the user; transmitting the first hash signature to the upload client; and generating the second hash signature for the file corresponding to the file signature with the upload client, as taught by Botti et al., to enhance availability, robustness, ease of operation, and stability of the Authentidate service, and promote widespread dissemination of the products and services of the system while also reducing costs and complexity of implementing the system (Botti et al., Para. 53).

Claim 9 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 11 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 4 rejection.
	
Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suman (U.S. Pat. Pub. 2017/0193329) in view of Savage et al. (U.S. Pat. Pub. 2015/0127607) as applied to claims 1, 3, 8, 10, 15 and 17 above, and in further view of Sanborn et al. (U.S. Pat. Pub. 2009/0327277) from IDS.
	As to claim 5, Suman as modified teaches 
receiving a request from the user to upload another file to the server (A number of client devices 140, each of which include or host an agent, are coupled to the platform and the databases via a network coupling and make use of the databases to receive and execute work tasks as directed by the platform, see Savage et al., Para. 28. The tasks or work items of an embodiment that are generated by the platform and assigned to the respective agents for execution include scanning, deleting, writing, and uploading, see Savage et al., Para. 45 a write task that involves locating one or more blobs of a file and copying the blobs from a first, location ( e.g., source device) to a second location (e.g., destination device), see Savage et al., Para. 78); 
extracting file information comprising at least a filename, a file size, and metadata from the other file with the upload client (the file meta data ( e.g., file name, size, date, location, etc.) (mash), see Savage et al., Para. 38, metadata or through word indexes extracted from the document's contents, see Savage et al., Para. 140); 
generating, by the server, another file signature for the other file based on at least the filename, file size, and metadata (a hash of the file meta data ( e.g., file name, size, date, location, etc.) (mash), see Savage et al., Para. 38); 
accessing another one or more existing file signatures for each of another one or more existing files on the server (the database may be used to determine if a later image to be processed is a duplicate of one of the images for which the hash is stored in the database, see Suman, Para. 57); 
determining whether any of the other one or more existing file signatures are similar to the other file signature (The system may generate the one or more hashes using a hashing algorithm, see Suman, Para. 38. In step 304, the system may generate at least one hash of each image, see Suman, Para. 37. In step 306, the system may compare the hashes to determine whether, based on the images, the images are duplicates, see Suman, Para. 39. If a large enough percentage of the hashes for multiple images are similar, then those images may be duplicates, see Savage et al., Para. 40); 
responsive to determining that there is another existing file signature that is similar to the other file signature (306 and 316, see Suman, FIG. 3. In step 316, the system may compute a root mean value using the sum of squares. In step 318, the system may determine whether the root mean value is within a range of values. The range of values may be based on a type of the images being compared, see Suman, Para. 50-51), accessing another first hash signature for the other existing file (a range may be determined based on the range of root mean values for the sample images, see Suman, Para. 52) corresponding to the other existing file signature (the database may be used to determine if a later image to be processed is a duplicate of one of the images for which the hash is stored in the database, see Suman, Para. 57) and generating another second hash signature for the other file corresponding to the other file signature (that have varying characteristics (e.g., scanned vs. photographs, different resolutions, different colors, different sizes, noisy images, skewed images, and the like) may be used to determine root mean values, see Suman, Para. 52); and 
responsive to determining that the other first hash signature equals the other second hash signature (If the root mean value is within the range of values, then the system may, in step 320, determine that the images being compared are duplicate images. If the root mean value is not within the range of values, then the system may determine that the images are not duplicates, see Suman, Para. 54).
However, Suman as modified does not explicitly teach 
following user directions for handling the file.
Sanborn et al. teaches following user directions for handling the file (The user may be provided with the opportunity to accept or reject the updated fragment on a fragment-by-fragment basis, see Sanborn et al., Para. 105).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Suman as modified, to have following user directions for handling the file, as taught by Sanborn et al., to reduce or eliminate (a) they make the report document design process difficult for a non-technical computer user to complete without assistance from a database-savvy IT person; and (b) they only facilitate sharing or reusing entire documents (Sanborn et al., Para. 5, 6 and 10).
	As to claim 6, Suman as modified teaches rejecting the file for upload  (The user may be provided with the opportunity to accept or reject the updated fragment on a fragment-by-fragment basis, see Sanborn et al., Para. 105).	As to claim 7, Suman as modified teaches storing a new version of the file to the server (new versions of existing fragments are stored in the fragment store 25 together with the existing fragments, see Sanborn et al., Para. 106).
Claim 12 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 13 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 14 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 19 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 20 is rejected under the same rationale as stated in the claims 6 and 7 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168